Citation Nr: 0805668	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to an effective date earlier than March 28, 
2001 for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether there 
was clear and unmistakable error (CUE) in a February 1999 
rating decision. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1965 to September 1968.  Service in the 
Republic of Vietnam is indicated by the evidence of record.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2005, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Chief Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

Lower back disability

The veteran's claim of entitlement to service connection for 
a lower back disability was originally denied by the RO in 
St. Petersburg, Florida in June 1991.  In the above-mentioned 
September 2003 rating decision, the Atlanta RO found that new 
and material evidence had not been received to reopen the 
veteran's previously denied lower back claim.  The veteran 
timely perfected an appeal to the Board.  In a March 2006 
decision, the Board found that new and material evidence had 
been submitted.  The veteran's claim was subsequently 
reopened and remanded for further development.  The claim is 
once again before the Board.  


Earlier effective date and CUE claim

The veteran's claim of entitlement to service connection for 
PTSD was originally denied by the Atlanta RO in April 1998.  
Additional medical evidence was received within one year and 
the RO readjudicated and denied the veteran's claim in a 
February 1999 decision. 

In the above-mentioned September 2003 rating decision, the RO 
granted service connection for PTSD and established a 50 
percent disability rating.  An effective date of December 11, 
2002 was assigned.  The veteran filed a timely notice of 
disagreement (NOD) with respect to this decision.  In August 
2004 the RO increased the veteran's PTSD disability rating to 
70 percent and established an effective date of March 28, 
2001.  The veteran and his representative have indicated 
continued dissatisfaction with this effective date in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  In August 2004 the veteran perfected his appeal 
with the timely filing of his VA Form 9. 

In its March 2006 decision, the Board noted that the 
veteran's April 2005 testimony raised the issue of whether 
CUE had been committed in the April 1998 and February 1999 RO 
decisions.  Since the issue of entitlement to an earlier 
effective date based on CUE had not been adjudicated by the 
RO and was inextricably intertwined with his claim for an 
effective date for entitlement to service connection for 
PTSD, earlier than March 28, 2001, the Board remanded the 
issue to the AMC for proper adjudication.  In August 2007 the 
AMC issued a supplemental statement of the case which denied 
the veteran's CUE claim.  The claim is once again before the 
Board. 

Clarification of issue on appeal 

The veteran has raised the issue of CUE in the RO's April 
1998 and February 1999 rating decisions.  As explained in 
more detail below, the veteran submitted additional medical 
evidence after the April 1998 rating decision and his claim 
was readjudicated in February 1999.  As such the April 1998 
decision is not final and the Board need not consider whether 
the April 1998 decision was a product of CUE.  See 38 C.F.R. 
§§ 3.105, 3.156 (2007).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
lower back condition and his military 
service.

2.  The veteran's claim of entitlement to service connection 
for PTSD was denied in an unappealed February 1999 rating 
decision. 

3.  The February 1999 rating decision failed to consider 
applicable law and evidence favorable to the veteran's claim.


CONCLUSIONS OF LAW

1.  The veteran's lower back disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The February 1999 RO decision is final.  8 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  The February 1999 rating decision denying service 
connection for PTSD was based on clear and unmistakable 
error, and service connection for PTSD is granted as of July 
31, 1997.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
lower back disability and an earlier effective date for his 
service-connected PTSD.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

Stegall concerns

In March 2006, the Board remanded the case to the Appeals 
Management Center (AMC) in order to provide additional VCAA 
notice, gather additional treatment records, provide a VA 
examination and have the veteran's CUE claim adjudicated.  
The record reveals that the AMC sent an additional VCAA 
notice to the veteran in March 2006.  The treatment records 
identified by the Board have been associated with the 
veteran's claims folder and the veteran was provided a VA 
examination in February 2007.  Additionally, a supplemental 
statement of the case issued by the AMC in August 2007 
adjudicated the veteran's CUE claim.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the veteran's service connection 
claim. 


(i) The service connection claim

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a March 
30, 2007 letter, which requested evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service." 

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced March 2007 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The March 2007 letter further emphasized:  "You must give us 
enough information about [any additional evidence] so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original]

The Board notes that the March 2007 letter from the AMC 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 2007 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

(ii.)  The effective date and CUE claim

With respect to the veteran's claim of entitlement to an 
effective date earlier than March 28, 2001 for the grant of 
service connection for PTSD, and his claim with regard to CUE 
in the February 1999 decision, no VCAA notice is necessary.  
As explained more thoroughly below, the facts in this case 
are uncontroverted and the outcome of this earlier effective 
date and CUE claim depends exclusively on documents which are 
already contained in the veteran's VA claims folder.  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Additionally, CUE claims are requests for revision of 
previous decisions and are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a person seeking a revision of a final decision based upon 
CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  
The Court also held that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions." See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001).

A CUE claim generally does not involve the submission of 
evidence beyond what already resides in the claims folder.  
The outcome in this case is determined from an analysis of 
the evidence contained in the claims folder as of February 
1999.  Thus, remand for further evidentiary development will 
serve no purpose in this instance.

In short, the record indicates that the veteran has received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient medical 
records, private treatment records and provided the veteran 
with several VA examinations.  

The Board is aware that the veteran has received Social 
Security benefits; however, the duty to obtain records only 
applies to records that are 'relevant' to the claim. 
38 C.F.R. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining 'relevant evidence' as 'evidence having any tendency 
to make the existence of any fact that is of consequence to 
the determination of the action more probable or less 
probable than it would be without the evidence.').  

As explained above, the veteran's earlier effective date and 
CUE claims turn on evidence that is already associated with 
his claims folder.  Therefore remanding to obtain the 
veteran's records prior to adjudicating these claims is not 
necessary.  

With respect to his lower back disability, the veteran has 
not contended that he was awarded SSA benefits for a lower 
back condition.  In fact, the April 2005 Social Security 
Administration Decision of record indicates that the veteran 
was awarded benefits based on the existence of a disability 
that arose in August 2003 and "has lasted or can be expected 
to last" for at least a continuous 12 months.  As discussed 
below, the existence of the veteran's lower back disability 
is not in question. Furthermore, there is no indication that 
the Social Security records would address the issue of a 
medical nexus between the veteran's lower back injury and his 
military service.  Since there is no indication that the 
records would be relevant to the claim, remanding the case to 
obtain such records would serve no useful purpose. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2005 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  





1.  Entitlement to service connection for a lower back 
disability.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

In this case, it is undisputed that the veteran now has 
degenerative disc disease of the lumbar spine, which is 
evidenced by the magnetic resonance scan in April 2005.  
Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), the veteran's service 
medical records indicate that he was treated for complaints 
of lower back pain on June 23, 1966.  Hickson element (2) has 
also been met. 

With respect to Hickson element (3), the veteran has 
submitted the opinion of P.R.K., M.D., in support of his 
claim.  In his opinion, Dr. P.R.K. stated that the veteran's 
back exam was significant for spinal stenosis, which "can 
begin with trauma."  Dr. P.R.K. continued to state that the 
veteran informed him of "a history of significant [back] 
trauma many years ago going back to 1965.  So it is more 
likely than not that his present problems grew out of that 
trauma."  

Evidence against the veteran's claim consists of a February 
2007 VA examination report.  In her report, the VA examiner 
stated that she reviewed the veteran's claims folder and 
noted that he was treated in-service for a lumbar strain in 
June 1966 and did not complain of back pain again until 1979.  
The VA examiner also noted that the veteran's September 1968 
separation examination did not reveal any back abnormalities.  
Based on this lack of treatment and a negative separation 
examination, the VA examiner concluded that it is less likely 
than not that the veteran's present lumbar spine degenerative 
disc disease is related to his military service. 

At this juncture it is important to acknowledge that the 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the February 2007 VA examiner's opinion is to 
the effect that any residuals of trauma in service would have 
manifested shortly after the veteran's injury and that such 
was not the case here.  This appears to be congruent with the 
evidence of record.  The service medical records show one 
back injury, in June 1966, with no subsequent complaints.  
The first medical evidence of treatment for the veteran's 
lower back comes from an October 1991 letter from D.O., D.C., 
which states that the veteran was treated for chronic lower 
back pain in 1979, more than a decade after he separated from 
military service. 

In contrast, the opinion of Dr. P.R.K. does not explain the 
13 year gap between the veteran's injury and medical 
treatment or explain the veteran's negative separation 
examination.  Furthermore, it is clear from report that Dr. 
P.R.K. did not review the veteran's service medical records 
and instead relied on the veteran's reported history of a 
"significant trauma."  The Board notes that the Court has 
held on a number of occasions that a medical opinion premised 
on an unsubstantiated account is of no probative value.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

In short, the Board places greater probative value on the 
opinion of the February 2007 VA examiner, who reviewed the 
veteran's records and provided detailed reasons for her 
findings, than it does on the opinion in favor of the 
veteran's claim. 

During the April 2005 hearing the veteran, his spouse and the 
veteran's representative contended that a medical 
relationship exists between the veteran's lower back 
disability and the 1966 complaint of lower back pain.  See 
April 2005 hearing transcript, pages 8-9.  Additionally, a 
lay statement submitted by the veteran's step-son also 
implies that such a relationship exists.  However, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  Included in the veteran's medical records 
are outpatient treatment records from J.V.D., M.D. which 
document treatment for the veteran's lower back condition.  
These records provide no definitive date for the onset of the 
veteran's lower back disability.  One record from April 1990 
states the veteran's back condition developed in 1988 while a 
June 1990 treatment record states that the veteran's back 
disability began at age 19.  Based on this inconsistency 
along with the absence of documented treatment until 1979, 
the Board finds any continuity of symptomatology argument to 
be not credible. 

Therefore, element (3), is not met and the claim fails on 
that basis.

For the reasons set forth above, the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a lower back 
disability.  The benefit sought on appeal is accordingly 
denied. 

2.  Entitlement to an effective date earlier than March 28, 
2001 for the grant of service connection for PTSD, to include 
the issue of whether there was clear and unmistakable error 
(CUE) a February 1999 rating decision.

The veteran contends that his service-connected PTSD is 
entitled to an earlier effective date.  As discussed below, 
the Board is grating the veteran's claim on the basis of CUE 
in the RO's February 1999 decision.  His claim of entitlement 
to an effective date earlier than March 28, 2001 is therefore 
rendered moot.  



	(CONTINUED ON NEXT PAGE)


Relevant law and regulations

CUE

Previous determinations by an agency of original jurisdiction 
that are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2006).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error. Id. at 43-44. Fugo further held that neither a 
claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE. Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts." Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final. In Cook, the Federal Circuit overruled Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that that 
decision held that the existence of "grave procedural 
error" (in that case, not obtaining complete service medical 
records) rendered a VA decision non-final.  Also in Cook, the 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.

Law and regulations in effect at the time of the April 1998 
and February 1999 rating decisions

Service connection - PTSD

Entitlement to service connection for PTSD requires that 
three elements be present:  (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in service stressors.  See 38 
C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD. 6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required. If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor. Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor. See Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

At the time of the rating decisions in question, the VA 
Adjudication Procedure Manual states that "[i]f a VA 
examination or other medical evidence establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, [VA 
is to] request additional evidence from either the 
Environmental Support Group (ESG) or Marine Corps."  See VA 
Manual 21-1, § 11.38(f)(3) (1997).  The Court has held on 
numerous occasions that "substantive rules, those which have 
the force of law and narrowly limit administrative action, in 
the VA Adjudication Procedure Manual are the equivalent of 
Department Regulations."  See Hayes v. Brown, 5 Vet. 
App. 60, 67 (1993), citing Hamilton v. Derwinski, 2 Vet.App. 
671, 675 (1992). 


Factual Background

A short statement of facts is in order.  This is necessary to 
an understanding of the Board's decision because, as alluded 
to above, only evidence which was of record at the time of 
the February 1999 rating decision may be considered.

The veteran filed his claim seeking entitlement to service 
connection for PTSD in July 1997.  In April 1998, the RO 
denied the veteran's claim based on the lack of a "confirmed 
diagnosis of post-traumatic stress disorder."  While the 
evidence of record included a stressor statement from the 
veteran and his service personnel records, the RO stated that 
in the absence of a confirmed diagnosis of PTSD, attempts 
were not made to verify his alleged stressors as service 
connection could not be granted. 

In July 1998 the veteran was diagnosed with PTSD during a QTC 
examination.  The examiner's report indicated that the 
veteran's PTSD is a product of the stressors he experienced 
during military service.  A copy of this report was 
associated with the veteran's claims file.  In February 1999, 
the RO readjudicated the veteran's claim of entitlement to 
service connection for PTSD.  His claim was denied on the 
basis that his military records did not establish an in-
service stressor.  The RO specifically stated "life 
threatening stressors are not shown." 

Analysis 

The veteran essentially contends that the February 1999 
rating decision which denied service connection for PTSD was 
clearly and unmistakably erroneous in light of the veteran's 
diagnosis of PTSD, evidence of in-service combat and medical 
evidence linking his PTSD to military stressors.  Through his 
attorney, the veteran contends that the record, as it 
existed, contained evidence undebatably establishing the 
veteran's entitlement to service connection for PTSD.  As 
explained immediately below, the Board concurs.


As explained in the law and regulations section above, CUE 
involves more than mere misinterpretation of facts by an 
adjudicator.  Rather, the law must be misapplied to correct 
and relevant facts; further, such error must be undebatable 
and manifestly change the outcome of the issue.

As summarized in the factual background section above, the 
evidence of record at the time of the February 1999 rating 
decision included a diagnosis of PTSD.  The medical examiner 
stated that the veteran's PTSD was a product of the stressors 
he experienced during military combat.  See July 1998 QTC 
examination report.  Also of record were the veteran's 
service personnel records indicating that the veteran 
"participated in counterinsurgency operation in the Republic 
of Vietnam with 1st Brigade Company" in the area of DaNang in 
August 1967 and in operations against the Viet Cong in March 
1968.  

This evidence clearly meets the requirements of 38 C.F.R. 
§ 3.304(f): the veteran had a current diagnosis of PTSD, he 
participated in combat with the enemy during Vietnam, and 
medical evidence linked his PTSD to his in-service stressors. 

Additionally, under VA Manual 21-1, a valid diagnosis of PTSD 
along with a claim that is "complete in every respect but 
for confirmation of the in-service stressor" required the RO 
to verify such stressors.  Such was the case here.  If the RO 
were to find that the veteran's service personnel records 
were not sufficient to establish the veteran's combat status, 
VA Manual 21-1 required the RO confirm the veteran's stressor 
statements.  Instead, the February 1999 rating decision did 
not investigate the veteran's stressors and in the process 
violated VA regulations.  See Hayes, supra.  Furthermore, the 
Board notes that the combat stressors that were before the RO 
during its February 1999 rating decision were the same 
stressors that provided the basis of the RO's September 2003 
grant of service connection for PTSD. 

It is undebatable that the record before the RO in February 
1999 demonstrated the veteran currently suffered from PTSD, 
was a combat veteran and his PTSD was a result of his combat 
related stressors.  All the necessary elements for a grant of 
service connection had been met.  In the alternative, should 
the RO have determined that the evidence did not establish 
that the veteran was a combat veteran, under VA Manual 21-1 
it was required to confirm his stressor statements.  That is 
to say, in this case, the law was incorrectly applied.   

Moreover, had this error not occurred, the decision would 
have been manifestly different.  See Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).  Given this record, the RO's error in 
not applying the law to the facts of record manifestly 
changed the outcome of the case.  Accordingly, the Board 
finds that CUE existed in the February 1999 RO rating 
decision.  Specifically, the failure to grant service 
connection for PTSD was the product of CUE because the 
criteria for service connection were unmistakably met.  

Accordingly, since it has been shown that "reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," Russell, 3 Vet. App. 
at 313, the Board finds that the February 1999 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for the veteran's PTSD.  Service 
connection is granted for this condition as of July 31, 1997. 


ORDER


Entitlement to service connection for a lower back disability 
is denied.

As the February 1999 rating decision was clearly and 
unmistakably erroneous, service connection is hereby granted 
for the veteran's PTSD as of July 31, 1997, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


